In the United States Court of Federal Claims
                               OFFICE OF SPECIAL MASTERS
                                              No. 15-567V
                                        Filed: January 29, 2016

* * * * * * * * * * * * * * * *                                   UNPUBLISHED
RICHARD YOUNG,                *
                              *                                   Special Master Gowen
          Petitioner,         *
                              *
v.                            *                                   Attorneys’ Fees and Costs
                              *
SECRETARY OF HEALTH           *
AND HUMAN SERVICES,           *
                              *
          Respondent.         *
                              *
* * * * * * * * * * * * * * * *

Michael G. McLaren, Black McLaren, et al., PC, Memphis, TN, for petitioner.
Gordon E. Shemin, United States Department of Justice, Washington, DC, for respondent.

                      DECISION ON ATTORNEYS’ FEES AND COSTS1

         On June 3, 2015, Richard Young (“petitioner”) filed a petition pursuant to the National
Vaccine Injury Compensation Program. 2 42 U.S.C. §§ 300aa-1 to -34 (2012). Petitioner alleged
that, as a result of receiving a Tetanus, Diptheria, and Acellular Pertussis (“TDap”) vaccine on
January 17, 2014, he developed Guillain- Barré Syndrome. Petition at Preamble. On December
10, 2015, the undersigned issued a decision awarding petitioner compensation pursuant to the
terms of a joint stipulation filed by the parties on December 9, 2015. Judgment entered on
December 11, 2015.


1
 Because this decision contains a reasoned explanation for the undersigned’s action in this case, the
undersigned intends to post this ruling on the website of the United States Court of Federal Claims, in
accordance with the E-Government Act of 2002. 44 U.C.S. § 3501 note (2012)(Federal Management and
Promotion of Electronic Government Services). As provided by Vaccine Rule 18(b), each party has 14
days within which to request redaction “of any information furnished by that party: (1) that is a trade
secret or commercial or financial in substance and is privileged or confidential; or (2) that includes
medical files or similar files, the disclosure of which would constitute a clearly unwarranted invasion of
privacy.” Vaccine Rule 18(b).
2
 The National Vaccine Injury Compensation Program is set forth in Part 2 of the National Childhood
Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755, codified as amended, 42 U.S.C. §§
300aa-1 to -34 (2012) (Vaccine Act or the Act). All citations in this decision to individual sections of the
Vaccine Act are to 42 U.S.C.A. § 300aa.


                                                     1
        On January 29, 2016, the parties filed a Stipulation of Fact concerning attorneys’ fees and
costs. Petitioner requests a total award of attorneys’ fees and costs of $20,000.00. Stip. of Fact ¶
5. Pursuant to General Order #9, petitioner’s counsel also represents that petitioner did not incur
any reimbursable out-of-pocket litigation expenses in this matter. Id. at ¶ 4. The parties’
stipulation indicates that respondent does not object to the amended amount of $20,000.00 in
attorneys’ fees and costs that petitioner is requesting. Id. at ¶ 3.

        The Vaccine Act permits an award of reasonable attorneys’ fees and costs. 42 U.S.C. §
300 aa-15(e). Based on the reasonableness of petitioner’s request, the undersigned GRANTS
the request for approval and payment of attorneys’ fees and costs.

       Accordingly, an award should be made as follows:

       (1) A lump sum of $20,000.00 in the form of a check payable jointly to petitioner
           and petitioner’s counsel of record, Michael G. McLaren.

       In the absence of a motion for review filed pursuant to RCFC Appendix B, the clerk of
the court SHALL ENTER JUDGMENT in accordance herewith.3

       IT IS SO ORDERED.

                                               s/ Thomas L. Gowen
                                               Thomas L. Gowen
                                               Special Master




3
  Pursuant to Vaccine Rule 11(a), entry of judgment is expedited by the parties’ joint filing of notice
renouncing the right to seek review.

                                                   2